United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-41392
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROBERTO SOLIS MANRIQUEZ,

                                    Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. M-03-CR-539-1
                        --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Roberto Solis Manriquez pleaded guilty to one charge of

importing 5,147 grams of cocaine, and the district court

sentenced him to 46 months in prison and a three-year term of

supervised release.   Manriquez now appeals his conviction and

sentence.   He argues that the statutes of conviction, 21 U.S.C.

§§ 952 and 960, are facially unconstitutional in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000).   Manriquez

acknowledges that his argument is foreclosed by United States v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-41392
                                -2-

Slaughter, 238 F.3d 580, 582 (5th Cir. 2002), and he raises the

issue only to preserve it for review in the Supreme Court.

     Slaughter applies by analogy to the instant case because the

statutes at issue are similar in structure and content.    One

panel of this court may not overrule another.   United States v.

Fowler, 216 F.3d 459, 460 (5th Cir. 2000).   Consequently,

Manriquez’s arguments are, as he concedes, foreclosed by

Slaughter.   The judgment of the district court is AFFIRMED.